The information in this case charges that in Muskogee county, August 22, 1924, Will Jacobs did sell to J.E. Hefley, one-half pint of whisky. The jury returned a verdict finding him guilty, leaving the punishment to the court. November 22, 1924, he was sentenced to pay a fine of $200 and to be confined in the county jail for 60 days. He has appealed from the judgment.
The only errors assigned are that the evidence is insufficient to sustain the verdict, and that the court erred in overruling the demurrer to the information. *Page 287 
The information is sufficient and the demurrer thereto was properly overruled.
The witnesses Hefley and Davis each testified to the sale and the payment by Hefley to the defendant the $1.25 for the half pint of whisky. The defendant testified and admitted that he was present at the time, but denied the sale. Obviously the case was one for the determination of the jury. Finding no prejudicial error of law, the judgment is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.